Opinion
Per Curiam,
For the reasons set forth in our opinion filed in Allegheny County Commissioners, et al. v. C. DeLores Tucker, 7 Pa. Commonwealth Ct. 649, A. 2d , filed February 20, 1973, we enter the following
Order
And Now, March 13, 1973, the Petition for Declaratory Judgment is allowed, and we hereby declare that the Act of December 29, 1971, P. L. 630, No. 167, Section 3, 17 P.S. §790.63, is constitutional, and declare further that the commissions issued by C. DeLores Tucker, Secretary of the Commonwealth, to respondents Louis Sparvero, I. Martin Wekselman, Livingstone Johnson, and Nathan Schwartz are valid.